 

 

Case 7:16-cv-03013-NSR Document 131 Filed 12/03/19 Page 1 of 3

EMERY CELLI BRINCKERHOFF & ABADY LLP

RICHARD D. EMERY DIANE L. HOUK
ANDREW G. CELLI, JR.

MATTHEW D, BRINCKERHOFF coo Fur warren. a RCENTE ALISON FRICK
JONATHAN S. ABADY 600 FIFTH AVENUE AT ROCKEFELLER CENTER DAVip LEBOWITZ
10"! FLOOR

EARL 8S. WARD DOUGLAS E. LIEB

       

 

ILANN M. MAAZEL NEw York, NEW YORK 10020 ALANNA KAUFMAN
HAL R, LIEBERMAN rey. EMMA L. FREEMAN
DANIEL J. KORNSTEIN I Ne 12) oot DAVID BERMAN
O. ANDREW F. WILSON AN: ( a HARVEY PRAGER
www.ecbalaw.com
ELIZABETH S. SAYLOR SCOUT KATOVICH
KATHERINE ROSENFELD NICK BOURLAND
DEBRA L. GREENBERGER ANDREW K, JONDAHL
ZOE SALZMAN /
SAM SHAPIRO ee oe OY,
The-application is _X granteu.
oe denied.
December 3, 2019 . .
Via ECF an, U.S.D.J.
C.G, 209.
The Honorable Nelson S. Roman Tou, ANA ae
lew York 10604 >*+

United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

Re: MC. v. County of Westchester, No. 16 Civ. 3013 (S.D.N.Y.)
Dear Judge Roman:

This firm represents Plaintiff M.C. in this case. We write to request leave to file
counsel, consent to this request. Plaintiff’s joint opposition to Defendant’s motions for summary
judgment, which was served on November 12, 2019, is due to be filed with the Court on Friday,
December 6, 2019.

This lawsuit concerns Plaintiffs involuntary hospitalization, and as such, much of
the discovery record contains extremely sensitive information about Plaintiffs medical condition
and treatment. In an effort to limit this request to documents as to which “compelling reasons”
support sealing, see Joy v. North, 692 F.2d 880, 893 (2d Cir. 1982), Plaintiff seeks leave to file
under seal only those exhibits that contain Plaintiffs actual medical records, his direct
communications with physicians, and photographs of his likeness. The exhibits Plaintiff seeks to
file under seal are as follows:

e Exhibit 2, the public health investigation records maintained by the
Westchester County Department of Health (““WCDOH”) concerning
Plaintiff, which contain extensive details about Plaintiffs diagnosis,
treatment, and hospitalization;

-e Exhibit 4, a chest X-ray referral provided by WCDOH, which contains
oo Plaintiffs full name and purported details about his medical condition;

   

 

 
Case 7:16-cv-03013-NSR Document 131 Filed 12/03/19 Page 2 of 3

EMERY CELLI BRINCKERHOFF & ABADY LLP

Page 2

e Exhibit 7, Plaintiff’s medical records from a visit to Montefiore New
Rochelle Hospital in February 2015;

e Exhibit 15, which contains copies of progress notes written by Plaintiff's
treating pulmonologist in March 2015;

e Exhibit 19, which contains excerpts of Plaintiffs medical records from the
period of his detention at Westchester Medical Center (“WMC”);

e Exhibit 20, photographs taken of Plaintiff in his hospital room by the by
the Westchester County Department of Public Safety during his
confinement at WMC;

e Exhibit 22, excerpts of Plaintiff's 2015 medical records from New York-
Presbyterian Hospital Queens;

e Exhibit 26, an interview report completed by a WCDOH nurse in February
2015 documenting a telephone call with Plaintiff about his diagnosis and
treatment;

e Exhibit 78, handwritten notes written by a WCDOH tuberculosis
physician concerning Plaintiff's case;

e Exhibit 119, a letter written by Plaintiff's pulmonologist concerning his
tuberculosis treatment in 2015;

e Exhibit 121, an April 2015 excerpt from Plaintiffs pulmonologist’s
medical chart;

e Exhibit 123, photographs of Plaintiff's arrest on April 23, 2015;

e Exhibit 124, a May 2015 fax from Plaintiff’s pulmonologist enclosing his
laboratory results;

e Exhibit 127, a June 2015 laboratory report containing certain of Plaintiff's
laboratory results; and

 

 

e Exhibit 145, a May 2015 letter written by Plaintiff to a WMC psychiatrist
concerning his treatment. ——d

The exhibits Plaintiff seeks to file under seal amount to 15 of the 66 exhibits in support of
Plaintiff?s summary judgment opposition.

Plaintiff respectfully submits that these 15 documents satisfy the “stringent”

requirements to overcome the presumption of public access to judicial documents. See Lugosch
v. Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d Cir. 2006). Medical records that are
necessary to a court’s consideration of a motion are frequently filed under seal, See, e.g., United

 
Case 7:16-cv-03013-NSR Document 131 Filed 12/03/19 Page 3 of 3

EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 3

States v. Arizaga, No. 16 Cr. 89, 2016 WL 7974826, at *1 (Dec. 22, 2016) (application “filed
under seal because it contains detailed medical information”); Muhammad v. New York City, No.
15 Civ. 5603, 2016 WL 4367970, at *1 n.2 (S.D.N.Y. Aug. 12, 2016) (authorizing submission of
summary judgment materials under seal “to the extent necessary to protect Plaintiff's
confidential medical information”); United States v. Martoma, No. S1 12 Cr. 973, 2014 WL
164181, at *6 (S.D.N.Y. Jan. 9, 2014) (describing “medical, health-related, family, or personal
financial matter” as categories “to which courts grant the greatest protection”); United States v.
Sattar, 471 F. Supp. 2d 380, 387 n.4 (S.D.N.Y. 2006) (observing that “the privacy interest in
medical records has been expressly recognized by the Judicial Conference of the United States”).

Moreover, as the Court recognized previously in granting Plaintiffs motion to
prosecute this case pseudonymously, the facts at issue directly relate to Plaintiff's involuntary
hospitalization for tuberculosis, a highly stigmatized infectious illness. See Sch. Bd. of Nassau
Cty. Fla v. Arline, 480 U.S. 273, 284 & n.12 (1987) (holding that the antidiscrimination
provision of the Rehabilitation Act applies to tuberculosis infection and recognizing the high
“level of public fear and misapprehension” associated with contagious diseases). Sealing is
“necessary to preserve higher values,” given the uniquely sensitive nature of these documents.
See Lugosch, 435 F.3d at 124. This is especially so because there is no conceivable public
interest in the disclosure of Plaintiffs medical records or photographs of him being arrested and
hospitalized.

With respect to certain documents, the use of Plaintiff's initials in lieu of his name
may be sufficient to protect his privacy; accordingly, that approach is being taken with respect to
the great majority of summary judgment exhibits. However, the use of initials would be
insufficient in the context of the materials Plaintiff seeks to file under seal. The volume of
personal and biographical information concerning Plaintiff's medical history, family life,
occupation, educational history, and other details contained in these particular documents makes
it impossible to protect his identity with targeted redactions alone. Accordingly, sealing of these
specific documents is “narrowly tailored” to protect the privacy of Plaintiff's sensitive medical
information. See Lugosch, 435 F.3d at 124.

We thank the Court for its attention to this matter and are available to address any
questions or concerns that may arise.

Respectfully submitted,
/s/
David A. Lebowitz

Cc, All Counsel of Record (via ECF)

 
